SUPREME COURT OF ARIZONA
                             En Banc

In the Matter of the Estate of    )
MARY WINN,                        )
                                  )   Arizona Supreme Court
                        Deceased. )   No. CV-06-0076-PR
__________________________________)
                                  )   Court of Appeals
THE ESTATE OF MARY WINN,          )   Division One
Deceased, by and through GEORGE   )   No. 1 CA-CV 05-0129
WINN on behalf of themselves and )
survivors of MARY WINN,           )   Maricopa County
                                  )   Superior Court
             Plaintiff/Appellant, )   No. CV2003-017852
                                  )
          v.                      )
                                  )
PLAZA HEALTHCARE, INC., an        )   O P I N I O N
Arizona corporation d/b/a PLAZA   )
HEALTHCARE; PLAZA HEALTHCARE      )
SCOTTSDALE CAMPUS, an Arizona     )
corporation d/b/a PLAZA           )
HEALTHCARE,                       )
                                  )
            Defendants/Appellees. )
__________________________________)


        Appeal from the Superior Court in Maricopa County
            The Honorable Ruth Harris Hilliard, Judge

                      REVERSED AND REMANDED
________________________________________________________________


          Opinion of the Court of Appeals, Division One
                212 Ariz. 117, 128 P.3d 234 (2006)

                             VACATED
________________________________________________________________
CHARLES M. BREWER, LTD.                                                    Phoenix
     By   David L. Abney
Attorneys for The Estate of Mary Winn

JONES, SKELTON & HOCHULI, P.L.C.                                           Phoenix
     By   David S. Cohen
          Eileen Dennis GilBride
Attorneys for Plaza Healthcare, Inc. and
Plaza Healthcare Scottsdale Campus

WILKES & McHUGH, P.A.                                    Phoenix
     By   Melanie L. Bossie
          James M. Morgan
          Terry Schneier
Attorneys for Amici Curiae Estate of Mildred Fazio, Estate of
August Rustad, Estate of Genoveva Moreno, Estate of Ruth Wall,
Estate of Neil Hicks, and Estate of Lambert Pfeifer
________________________________________________________________

B E R C H, Vice Chief Justice

¶1            This    case   requires    us     to   determine   whether   Arizona

Revised Statutes (“A.R.S.”) section 14-3108(4) (2005) precludes

a late-appointed personal representative from pursuing an elder

abuse claim on behalf of a decedent’s estate.                    We hold that it

does not.

                       FACTS AND PROCEDURAL BACKGROUND

¶2            Mary Winn died on February 6, 1999, after residing for

less   than    a     month   in   a   nursing    facility   operated   by    Plaza

Healthcare.        More than four and one-half years later, but still

within the applicable limitations period, Mary’s husband, George

Winn, brought an Adult Protective Services Act (“APSA”) claim

against Plaza on behalf of himself, Mary’s estate, and Mary’s

survivors, alleging that Plaza or its agents abused or neglected



                                        - 2 -
Mary while she resided at Plaza’s Scottsdale campus.                       He also

brought medical malpractice and wrongful death claims, which are

not at issue.

¶3          On May 7, 2004, more than five years after Mary’s

death,    George      was   appointed       personal   representative       of   her

estate.    He then moved to substitute himself, in his capacity as

the estate’s personal representative, as the plaintiff in the

case against Plaza.         Plaza moved for summary judgment, asserting

that   A.R.S.    §    14-3108(4)     precludes    a    personal    representative

appointed more than two years after the death of the decedent

from prosecuting claims on behalf of the estate.                     The superior

court granted the motion and the court of appeals affirmed.                        In

re Estate of Winn, 212 Ariz. 117, 122, ¶ 24, 128 P.3d 234, 239

(App. 2006).

¶4          We   granted     review     to    determine   the     effect   of    late

appointment on a personal representative’s ability to pursue an

APSA     claim   on    behalf   of      a    decedent’s    estate.         We    have

jurisdiction pursuant to Article 6, Section 5(3) of the Arizona

Constitution and A.R.S. § 12-120.24 (2003).

                                   DISCUSSION

¶5          The provision of the Adult Protective Services Act at

issue, A.R.S. § 46-455 (Supp. 2006), 1 was passed in 1988 and


1
     There have been no relevant substantive changes to the
statute since Mary Winn’s death in 1999.    In this opinion,

                                        - 3 -
amended in 1989 to protect incapacitated and vulnerable adults.

See 1988 Ariz. Sess. Laws, ch. 85, § 2; 1989 Ariz. Sess. Laws,

ch. 118, §§ 1, 3.         The amended statute creates a remedial cause

of   action    against    those    who    abuse,      neglect,     or   exploit     the

elderly.      A.R.S. § 46-455(B), (O).             We construe such remedial

statutes      broadly    to   effectuate     the      legislature’s      purpose     in

enacting them.          See Special Fund Div. v. Indus. Comm’n, 191

Ariz. 149, 152, ¶ 9, 953 P.2d 541, 544 (1998).                      The legislature

underscored its desire to protect the elderly by providing that

APSA claims “shall not be limited or affected by the death of

the incapacitated or vulnerable adult,” A.R.S. § 46-455(P), or

“by any other civil remedy . . . or any other provision of law,”

id. § 46-455(O).

¶6            The provision of the Arizona probate code at issue, on

the other hand, arguably limits the power of a late-appointed

personal representative to pursue an APSA claim on behalf of a

deceased victim’s estate.           Arizona Revised Statutes § 14-3108(4)

provides   that    a    personal    representative           who   is   appointed    to

represent an estate more than two years after the decedent’s

death “has no right to possess estate assets as provided in

§ 14-3709 beyond that necessary to confirm title thereto in the




unless otherwise         noted,    we    refer   to    the    current    version     of
A.R.S. § 46-455.

                                        - 4 -
rightful successors to the estate.” 2            Plaza contends that A.R.S.

§ 14-3108(4) precludes George Winn from pursuing his late wife’s

APSA claim on behalf of her estate because, as a late-appointed

personal    representative,    he   may   not     “possess”     the   claim,   an

estate asset, “beyond that necessary to confirm title thereto in

the rightful successors to the estate.”             Both the superior court

and the court of appeals agreed and disposed of the case on this

basis.     See Winn, 212 Ariz. at 120, ¶ 16, 128 P.3d at 237.

¶7           Resolving this dispute requires us to construe § 46-

455 of APSA in light of § 14-3108(4) of Arizona’s probate code.

We must determine whether the APSA provision permits a late-

appointed personal representative to prosecute an elder abuse

claim on behalf of the estate of the deceased victim, or whether

§ 14-3108(4) precludes doing so.               We review such questions of

statutory construction de novo.           4501 Northpoint LP v. Maricopa

County, 212 Ariz. 98, 100, ¶ 9, 128 P.3d 215, 217 (2006).

¶8           Our primary task in interpreting statutes is to give

effect to the intent of the legislature.                  Mail Boxes, etc.,

U.S.A. v. Indus. Comm’n, 181 Ariz. 119, 121, 888 P.2d 777, 779

(1995).      To   ascertain   intent,     we    examine   the   words   of     the

statutes at issue, “the polic[ies] behind the statute[s] and the


2
     Section 14-3709, which sets forth the right and duty of the
personal representative to possess or control the decedent’s
property for purposes of administration, is not directly at
issue in this case. See A.R.S. § 14-3709(A) (2005).

                                    - 5 -
evil[s]   [that    they    were]     designed     to   remedy.”        Calvert      v.

Farmers Ins. Co. of Ariz., 144 Ariz. 291, 294, 697 P.2d 684, 687

(1985).

¶9         The language of APSA § 46-455 is clear in creating a

remedial cause of action that may not be limited by the death of

the   vulnerable   adult     “or    any   other    provision      of   law.”       See

A.R.S. § 46-455(O)–(P).            The legislature has stated its intent

to increase the remedies available to elder abuse victims by

providing that APSA claims proceed unimpeded by either the death

of the elder abuse victim or limitations imposed by other laws.

See In re Guardianship/Conservatorship of Denton, 190 Ariz. 152,

156-57, 945 P.2d 1283, 1287-88 (1997); see also Estate of McGill

v. Albrecht, 203 Ariz. 525, 528, ¶ 6, 57 P.3d 384, 387 (2002)

(regarding increased remedies).            The policy underlying § 46-455

is also apparent:         to protect some of society’s most vulnerable

persons from abuse, neglect, and exploitation.                    See McGill, 203

Ariz. at 528, ¶ 6, 57 P.3d at 387; Denton, 190 Ariz. at 156-57,

945 P.2d at 1287-88.        Finally, the evils sought to be remedied –

elder abuse, neglect, and exploitation – are also unmistakable.

See McGill, 203 Ariz. at 527-28, ¶ 1, 57 P.3d at 386-87; Denton,

190 Ariz. at 156-57, 945 P.2d at 1287-88.

¶10        Plaza    counters       that   the     language   of    A.R.S.      §   14-

3108(4) of the probate code is equally clear in providing that a

personal representative appointed more than two years after the


                                      - 6 -
death of a decedent may not pursue an APSA claim, an estate

asset,    on    behalf     of     the        decedent’s     estate         because     the

representative may not “possess” the claim.                       Such possession,

Plaza asserts, is necessary to bring the claim.                       Moreover, Plaza

maintains,     the   policy      of    the    probate     code    –   to    ensure     the

efficient administration of estates – militates against allowing

claims to be brought more than two years after the death of the

vulnerable adult.        See A.R.S. § 14-1102(B)(3) (2005).

¶11          We must thus determine whether these provisions are

inconsistent and, if so, which controls.                    We note preliminarily

that we must resolve only whether § 14-3108(4) bans an APSA suit

brought pursuant to § 46-455(B), not whether, as Plaza broadly

posits, it would bar the bringing of any lawsuit.                          We leave the

latter question to a later day.

¶12          This court previously interpreted conflicting APSA and

probate code provisions in Denton, 190 Ariz. 152, 945 P.2d 1283.

The issue in Denton was whether an estate may recover damages

for pain and suffering pursuant to § 46-455 after the death of

an elder abuse victim.           Id. at 154, 945 P.2d at 1285.                  Section

46-455 allows recovery of damages for pain and suffering and

also provides that an APSA cause of action is not limited by any

other    provision   of    law    or    by    the   death    of   the      elder     abuse




                                        - 7 -
victim.     A.R.S. § 46-455(H)(4), (O)-(P); 3 Denton, 190 Ariz. at

155-56, 945 P.2d at 1286-87.             Probate code § 14-3110, on the

other hand, provides that damages for pain and suffering do not

“survive the death of the person entitled thereto” and thus may

not be asserted by the personal representative.                    Denton, 190

Ariz. at 156, 945 P.2d at 1287 (discussing 1974 predecessor to §

14-3110).       In concluding that APSA pain and suffering damages

may be recovered after the death of an elder abuse victim, we

relied on the plain wording of § 46-455(O) and (P).                   Id.   We

found    “no    reason   for   the    legislature   to   include    these   two

subsections . . . other than to exclude the elder abuse statute

from the survival statute’s limitations.”            Id.    The language of

§ 46-455, we concluded, demonstrated the legislature’s intent to

remove limitations on APSA remedies, such as damages for pain

and suffering, that might be imposed by other provisions of law,

including the probate code.           Id. at 156-57, 945 P.2d at 1287-88.

¶13            We also emphasized the protective policy underlying

§ 46-455:

             The legislature’s intent and the policy behind
        [§ 46-455] are clear.      Arizona has a substantial
        population of elderly people, and the legislature was
        concerned about elder abuse. . . .

               Furthermore,    most    vulnerable   or   incapacitated

3
     At that time, current subsection (H)(4) was designated
subsection (F)(4), current subsection (O) was designated
subsection (M), and current subsection (P) was designated
subsection (O). A.R.S. § 46-455(F)(4), (M), (O) (1989).

                                       - 8 -
        adults are near the end of their lives.         Under
        defendants’ theory, the tortfeasor would have a great
        incentive to delay litigation until the victim dies.
        If we were to subscribe to defendants’ theory, the
        policy of [§ 46-455] would not be furthered.

Id.

¶14         Section 46-455’s protective policy resounds here as

well.     Recognizing that many APSA claims will not be filed until

after the death of the elder abuse victim, and thus will be

pursued by a personal representative, the legislature intended

through subsections (O) and (P) to remove probate code or other

limitations on the personal representative’s ability to seek a

remedy on behalf of a deceased elder abuse victim’s estate.

This freedom from restrictions furthers the goal of protecting

the elderly from abuse, neglect, and exploitation.

¶15         We   thus   conclude   here,   as     we   did   in   Denton,   that

limitations placed on personal representatives by the probate

code do not restrict APSA claims.               We therefore hold that a

late-appointed personal representative may bring an APSA claim

pursuant to § 46-455(B) on behalf of a deceased victim’s estate

provided that the limitations period on the claim has not run.

This result comports with the plain language of § 46-455 and

serves the goal of protecting vulnerable adults.

¶16         This conclusion is supported as well by the rules of

statutory construction.       Those rules provide that “when there is

conflict    between     two   statutes,    ‘the    more      recent,   specific


                                   - 9 -
statute governs over the older, more general statute.’”                    Denton,

190 Ariz. at 157, 945 P.2d at 1288 (quoting Lemons v. Superior

Court, 141 Ariz. 502, 505, 687 P.2d 1257, 1260 (1984)).                    Section

14-3108(4) of the probate code applies to the administration of

all estates in which probate commences more than two years after

the   decedent’s    death.          Section   46-455,    on   the   other    hand,

applies only to a limited group of “incapacitated or vulnerable

adult[s]” who have been abused, neglected, or exploited by their

caregivers.      A.R.S. § 46-455(B).          In addition to being the more

specific statute, APSA § 46-455 is also more recent than probate

code § 14-3108(4).       Section 14-3108, including subsection (4),

was enacted in 1973.          1973 Ariz. Sess. Laws, ch. 75, § 4.              The

relevant provisions of APSA were enacted in 1989.                    1989 Ariz.

Sess. Laws, ch. 118, § 3.           Thus, § 46-455, being the more recent

and specific statute, would prevail over § 14-3108(4).                         See

Denton, 190 Ariz. at 157, 945 P.2d at 1288.

¶17           Practical and policy considerations also support our

conclusion.      Plaza’s suggested reading of § 14-3108(4) has the

effect   of    truncating     the    limitations   period     for   APSA    claims

brought under the old statute, A.R.S. § 46-455(I) (Supp. 1998),

from seven years to two years if the victim dies and no personal

representative is appointed within two years after death, as was

the case here.      Had Mary lived, she could have pursued her APSA

claim    because   it   was    filed     within    the   limitations       period.


                                      - 10 -
Because she died, however, and no personal representative was

appointed within two years after her death, Plaza would have us

bar Mary’s APSA suit, even though filed within the limitations

period.         This     interpretation         frustrates       the     APSA    requirement

that a cause of action brought pursuant to the statute “shall

not be limited or affected by the death of the incapacitated or

vulnerable adult.”               See A.R.S. § 46-455(P).                     Allowing § 14-

3108(4)    of      the     probate      code    to   eliminate        George’s       right    to

pursue the suit, when Mary could have maintained it had she been

alive, directly “limits or affects” the right to bring suit

after     the      death    of    the    elder       abuse      victim,       violating      the

language and spirit of APSA § 46-455.

¶18             Plaza argues, however, that despite language in § 46-

455 prohibiting limitations on APSA claims, limitations are in

fact imposed on APSA claims by sources such as the rules of

civil procedure and evidence.                    Plaza reasons that limitations

imposed       by    the     probate      code    should         similarly       be   allowed.

Limitations imposed by rules of civil procedure and evidence are

not, however, the kinds of limitations the legislature had in

mind when drafting subsections (O) and (P).                                  The legislature

intended      to      remove     limitations         on    an    elder       abuse   victim’s

available remedies, including limitations on recovery arising at

or    after     the      victim’s     death.         See     A.R.S.      §    46-455(O)-(P);

Denton, 190 Ariz. at 156-57, 945 P.2d at 1287-88.                                Section 14-


                                           - 11 -
3108(4),      if   read    to   preclude   any    APSA    claim      brought    by    a

personal representative appointed more than two years after the

death    of   an   elder    abuse    victim,     is    precisely     the    type     of

limitation on remedies subsections (O) and (P) were designed to

remove.

¶19           Finally, Plaza maintains that the policy of promoting

the efficient administration of estates underlying the probate

code, and § 14-3108 in particular, supports barring a late-

appointed personal representative from bringing an APSA claim on

behalf of a deceased victim’s estate.                    We conclude, however,

that a full statement of the probate policy supports a contrary

result.

¶20           As   Plaza    correctly   observes,        the   probate      code   was

designed      to   “promote      a   speedy      and   efficient       system      for

liquidating the estate of the decedent and making distribution

to his successors.”             A.R.S. § 14-1102(B)(3); see also In re

Estate of Wood, 147 Ariz. 366, 368, 710 P.2d 476, 478 (App.

1985) (finding “finality” “implicit in this stated purpose”).

The scant case law on § 14-3108 in Arizona and analogous Uniform

Probate Code provisions in other states, 4 however, illustrates

that    efficient    administration        and   finality      are    not   ends     in


4
     Arizona’s probate code is modeled after the Uniform Probate
Code. Wood, 147 Ariz. at 368, 710 P.2d at 478; see also A.R.S.
§ 14-1102(5) (2005).



                                      - 12 -
themselves, but rather are intended to protect the decedent’s

successors and creditors from disruptions to possession of the

decedent’s property.              See In re Estate of Taylor, 675 P.2d 944,

946 (Mont. 1984); see also Wood, 147 Ariz. at 368, 710 P.2d at

478 (citing Taylor with approval in analyzing A.R.S. § 14-3108);

In re Estate of Baca, 984 P.2d 782, 786 (N.M. Ct. App. 1999)

(citing Taylor with approval in analyzing a statute analogous to

A.R.S. § 14-3108(4)).                  Yet Plaza, a putative tortfeasor, seeks

to    invoke       this     policy        to     protect          itself      from   potential

liability,         and,     if    successful,             would     deprive       Mary     Winn’s

successors of a potentially valuable estate asset – the APSA

claim.     Such a result would contravene the policy of efficient

administration        of    estates       for       the    benefit       of     successors   and

creditors that underlies the probate code.                               Our holding today

avoids this result.

¶21         Because APSA provisions and policy resolve this case,

we need not determine the general limitations on the powers of a

late-appointed personal representative imposed by A.R.S. § 14-

3108(4),     including           whether        a     personal       representative          must

“possess”      a    claim        in    order     to       pursue    it     on    behalf     of   a

decedent’s estate.

                                          CONCLUSION

¶22         For      the    foregoing          reasons,       we    conclude       that   A.R.S.

§ 14-3108(4)         does        not     preclude         a   late-appointed             personal


                                               - 13 -
representative    from    bringing     an   otherwise   timely   APSA   claim

under   §   46-455(B)    on   behalf   of   a   deceased   victim’s   estate.

Accordingly, the judgment of the court of appeals is vacated,

the superior court’s grant of summary judgment in favor of Plaza

is reversed, and the case is remanded for further proceedings

consistent with this opinion.



                              _______________________________________
                              Rebecca White Berch, Vice Chief Justice


CONCURRING:


_______________________________________
Ruth V. McGregor, Chief Justice


_______________________________________
Michael D. Ryan, Justice


_______________________________________
Andrew D. Hurwitz, Justice


_______________________________________
W. Scott Bales, Justice




                                   - 14 -